 

[rT oOo ON OD oO BR WwW NY =

BO BS BO hM RO BO Of®MhlUuUSDU—SEUeRULUceULUcUeULUC UC OULU EDUC CU
ao a fF BS NS = OD obo & ww OO TF FF WS Hw =

AT SEATTLE
THE HUMAN RIGHTS DEFENSE
CENTER and MICHELLE DILLON, No. 2:18-cv-01442-JLR
Plaintiffs, JOINT STATUS REPORT AND
;PREPOSEDFORDER
¥.
es Noted on Motion Calendar
U.S. DEPARTMENT OF HEALTH AND | _ February 24, 2020

Case 2:18-cv-01442-JLR Document 46 Filed 02/24/20 Page 1 of 4

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

HUMAN SERVICES, ADMINISTRATION
FOR CHILDREN AND FAMILIES, and
OFFICE OF REFUGEE RESETTLEMENT,

Defendants.

 

 

- MICHELLE DILLON (collectively, “Plaintiffs”) and Defendants U.S. DEPARTMENT OF
_ HEALTH AND HUMAN SERVICES, ADMINISTRATION FOR CHILDREN AND

 

 

Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and

FAMILIES and OFFICE OF REFUGEE RESETTLEMENT (collectively, “Defendants”)
hereby provide the Court with a Joint Status Report pursuant to the Court’s January 10,
2020 Order (Dkt. No, 44). .

Since the last Joint Status Report (Dkt. No. 43), filed on January 9, 2020,

Defendants have made what they contend is the final production in response to Plaintiffs’

 

JOINT STATUS REPORT Aréte 718 THIRD AVENUE
AND [PROPOSED] ORDER Law Group | 3
No, 2:18-cv-01442-JLR — Page: 1

 
Case 2:18-cv-01442-JLR Document 46 Filed 02/24/20 Page 2 of 4

 

 

 

 

 

 

 

| 1 requests. Plaintiffs currently are evaluating the production and anticipate having certain
| 2 questions for Defendants.
| 3 In light of Defendants’ representation that all Serious Incident Report spreadsheet
| 4 summaries have been produced and that all responsive claim and complaint documents
| 5 have been produced and in light of the Plaintiffs’ ongoing evaluation of the documents
6 produced to date, the parties propose that a joint status report be filed approximately one
7 month from today, on or before March 27, 2020.
8 .
9
ARETE LAW GROUP PLLC
10
14 By: /s/ Jeremy E. Roller
Jeremy E. Roller, WSBA No. 32021
42 1218 Third Avenue, Suite 2100
Seattle, WA 98101
13 Telephone (206) 428-3250
Fax (206) 428-3251
44 jroller@aretelaw.com
15 Aitorneys for Plaintiffs The Human Rights
Defense Center and Michelle Dillon
16
| 17 BRIAN T. MORAN
United States Attorney
18
| _ By: /s/ Michelle R. Lambert
19 Michelle R. Lambert, NYS # 4666657
Assistant United States Attorney
20 United States Attorney’s Office
700 Stewart Street, Suite 5220
a1 Seattle, WA 98101
Telephone (206) 553-7970
22 Fax (206) 553-4073
93 michelle. lambert@usdoj.gov
od Attorneys for Defendants
25
26
JOINT STATUS REPORT Aréte | itu avenue
AND [PROPOSED] ORDER Law srour | 1G ATTLE EWA gelot

No. 2:18-cv-01442-FLR — Page 2

 
 

—

hm pe BN Bo Kw NH | —*_& | | FF Sf SO Ul ShLlUKhUlUS
on & © NM |= 0 © @ nN @ oa F&F WO NY fF DOD oO Oana DH FF WS LD

Nh
a

 

 

Case 2:18-cv-01442-JLR Document46 Filed 02/24/20 Page 3 of 4

{PROPOSED] ORDER \\ Ke

It is hereby ORDERED that:

The parties shall submit a joint status report to the Court on or before March 27,

m .
Dated this 24 day of February, 2020 C\.

Honorable James L.. Robart
United Statés District Court Judge

2020.

JOINT STATUS REPORT | — Aréte | aTHRe
AND [PROPOSED] ORDER (aw enous | SEATTLEW,

No. 2:18-cv-01442-JLR — Page 3

A
25

9

VENUE
B1Ot

o

 

 
 

o ~a wa DD oO fF WwW NY =

Bh BS BO ho Bo Po UuNlUSEmUe—mLUuwRDULUc SU DUC CULUCESDUCUCEOULUDU
ao a &» 6 fF |= a0 06 OA nH @ oO F&F WD NH — ©

 

 

Case 2:18-cv-01442-JLR Document 46 Filed 02/24/20 Page 4 of 4

CERTIFICATE OF SERVICE
Thereby certify that on this date, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attomey

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101

Phone: (206) 553-7970

Fax: (206) 553-4073

Email: michelle.lambert@usdoj.gov

Attorneys for Defendants

DATED: February 24, 2020, at Seattle, Washington.

/ Annabel Barnes
Annabel Barnes, Legal Assistant

JOINT STATUS REPORT Aréte 218 THIRD AVENUE
AND [PROPOSED] ORDER Law Group | ZEATTE
No, 2:18-cv-01442-JLR — Page 4

 

 
